Citation Nr: 1136326	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease, lumbar spine, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for degenerative joint and degenerative disc disease of the cervical spine, currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and CL


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran's DD 214 reflects that she voluntarily retired from active service in September 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011 the Veteran testified during a Board hearing at the RO before the undersigned.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's April 2011 Board hearing and the Veteran has waived initial RO consideration of that evidence.  The Board notes that evidence pertinent to the matters on appeal was also received by VA in May 2011.  The Veteran has not waived initial RO consideration of the evidence received in May 2011.

The Board notes that the Veteran previously was represented by the Disabled American Veterans (DAV) organization.  In a letter dated in May 2011 the Veteran stated, in pertinent part, as follows:

[Subsequent to the April 2011 Board hearing] I have elected not to use the DAV service officer as my representative; at this time, I have no replacement service officer.

As there is no revocation of the DAV's power of attorney within the claims file, and as the Board is unable to determine whether the Veteran desires to proceed pro se in this appeal, the Board finds that the matter of representation must be clarified prior to adjudicating the Veteran's claims.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence reveals left and right lower extremity neurologic manifestations of the service-connected low back disability.


CONCLUSION OF LAW

The criteria for separate evaluations for left and right lower extremity neurologic manifestations is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, evidence pertinent to the matters on appeal was received by VA in May 2011 unaccompanied by a waiver of initial RO consideration.  Further, while the matter of the Veteran's representation in this appeal must be clarified, as a favorable disposition is being granted, the Board is able to proceed on the mater of whether the criteria for separate evaluations for left and right lower extremity neurologic manifestations is warranted.

The Board notes that in Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that the Veteran has made credible and long-standing complaints of pain that would radiate into her legs.  The Board notes that a December 2009 private medical record noted an assessment of lower left extremity radiculopathy, and a March 2011 private medical record noted that the Veteran was positive for straight leg raising, bilaterally, and provided an assessment of sciatica.  The Board notes in passing that the Veteran's records from the Social Security Administration (SSA) reflect findings of lumbar spine radiculopathy.

Based on the foregoing, the Board finds that the competent medical evidence reveals left and right lower extremity neurologic manifestations of the service-connected low back disability, and the criteria for separate evaluations for left and right lower extremity neurologic manifestations is warranted.


ORDER

Service connection for left lower extremity neurologic manifestations is granted.

Service connection for right lower extremity neurologic manifestations is granted.


REMAND

The Board observes that at the April 2011 Board hearing (April 2011 Board hearing transcript, page 19) the Veteran essentially stated that her spine conditions had worsened since her April 2010 VA examination.  As such, the Board finds that the Veteran should be afforded a VA examination to rate her service-connected lumbar and cervical spine disabilities.  VAOPGCPREC 11-95 (April 7, 1995).  The Board notes that such an examination is also necessary in order to rate the Veteran's service-connected left and right lower extremities disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and advise her that her appeal may be prosecuted by a recognized organization, attorney, agent or other person properly designated to represent a claimant in claims before the Board, and she should again be asked to clarify whether she seeks representation in this matter and be provided with the appropriate form to do so.

2.  The Veteran should be afforded a VA examination to determine the nature and severity of her service-connected lumbar and cervical spine disabilities (including the associated service-connected left and right left lower extremity disability).  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should state whether the Veteran's service-connected disabilities preclude her from obtaining or maintaining gainful employment.

3.  The AOJ should then readjudicate the issues of entitlement to an increased rating for degenerative disc disease, lumbar spine, entitlement to an increased rating for degenerative joint and degenerative disc disease of the cervical spine, and entitlement to a TDIU.  If the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and her representative (if any) should be afforded the appropriate period to respond.  

4.  Thereafter, the AOJ should assign initial ratings for the left and right lower extremity disability granted by this Board decision.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and her (if any) representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


